In re: The Times-Picayune Publishing Corporation applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo. 191 So. 2d 727.
Writ granted as to assignment of error Number thirteen (13)' — in all other respects the application is denied.
HAWTHORNE, J.,
agrees that the writ should be granted for consideration of assignment of error number 13. He is fur*103ther of the view that the writ should also be granted for the consideration of assignment of error number ten (10), that is whether Art. 74 of the Code of Civil Procedure is constitutional as applied in this case.
PIAMITER, J.,
is of the opinion that this application should be denied in its entirety, the result reached in the Court of Appeal •opinion being correct according to his view.